Title: Editorial Note
From: 
To: 

Congress’s presentation of “An Act for an apportionment of Representatives among the several States according to the first enumeration” to Washington for his approbation on 26 Mar. 1792 set the scene for the first presidential veto in U.S. history. Recognizing the controversial nature of the bill, which increased the U.S. House of Representatives to 120 members, gave the size of each state’s delegation, and stipulated that congressional representation would be based on a ratio of one member for every 30,000 citizens, Washington called on Henry Knox, Alexander Hamilton, Thomas Jefferson, and Edmund Randolph in early April to give him their opinions about whether he should sign or veto the bill. Secretary of War Knox and Secretary of the Treasury Hamilton opposed a presidential veto in this instance. Knox argued on 3 April that as the Constitution was unclear about how representatives were to be apportioned, Washington’s decision should be based on whether the bill was equitable. In Knox’s opinion it was (see Document I). Hamilton wrote Washington on the following day that although he had not yet read the bill, it seemed to him to be constitutional and, as important, “consistent with equality.” Both Knox and Hamilton believed that where the Constitution might be reasonably interpreted in two different ways and neither interpretation was contrary to the public good Congress should prevail and the bill be signed into law (see Document II). Attorney General Randolph and Secretary of State Jefferson strongly disagreed. In separate letters dated 4 April, they argued that the bill was unconstitutional because it established the total number of representatives, 120, by dividing the aggregate of the federal census by 30,000. They contended that the Constitution required the choice of a common divisor—a number that would divide each state’s population

 evenly—and the division of the population residing in each state by that number to establish the size of the House of Representatives. In addition, as the bill gave an additional member to each of the eight states with the largest fraction left over after dividing by 30,000, the number of representatives in those eight states illegally exceeded the stipulated one for every 30,000 (see Documents III and IV). After careful consideration Washington concluded that Randolph and Jefferson were correct that the bill was “contrary to the common understanding of” the Constitution and “to what was understood at the time by the makers of it.” Even so, he hesitated to veto the bill. Because “the vote for & against the bill was perfectly geographical, a Northern ag[ains]t a Southern vote,” Washington “feared he should be thought to be taking side with a Southern party.” Worried that “there would ere long be a separation of the union . . . [Washington] went home, sent for Randolph the Atty Genl desired him to get mister Madison immediately & come to me [Jefferson], & if we three concurred in opinion that he should negative the bill, he desired to hear nothing more about it but that we would draw the instrument for him to sign. they came. our minds had been before made up. we drew the instrumt. Randolph carried it to him & told him we all concurred in it. he walked with him to the door, and as if he still wished to get off, he said, ‘& you say you approve of this yourself?’ ‘yes, Sir,[’] says Randolph, [‘]I do upon my honor.’” On 5 April the president returned the bill to the House of Representatives (see Document VI). After receiving Washington’s veto message, Congress threw out the original bill and decided, on 10 April, to apportion representatives at “the ratio of one for every thirty-three thousand persons in the respective States.”